Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sakaizwa et al. (US 6397032).
With respect to claim 1, Sakaizwa et al. disclose a developing roller (e.g. fig. 1, item 8), comprising an elastic layer (e.g. fig. 1, item 8b and/or as discussed at least in col. 5, lines 20-41), a coat layer (e.g. fig. 1, central portion of item 8c) formed on the elastic layer (8b), and end portion coat layers (e.g. fig. 1, end portion(s) of item 8c) formed on outermost surfaces on two axial end portions, wherein the end portion coat layer comprises a conductive material (e.g. as discussed at least in col. 5, line 62 – col. 6, line 21).
With respect to claim 2, Sakaizwa et al. further disclose wherein the conductive material is an ionic conductive agent (e.g. as discussed at least in col. 5, line 62 – col. 6, line 21).
With respect to claims 3 and 7, Sakaizwa et al. further disclose wherein the elastic layer uses thermosetting polyurethane as a main raw material (e.g. as discussed at least in col. 5, lines 20-41).
With respect to claims 4, 8 and 9, Sakaizwa et al. further disclose wherein a ratio (Ω1/Ω2) of a resistance value Ω1 at an axial central part of the end portion coat layer (end portion(s) of item 8c) to a resistance value Ω2 at an axial central part of the coat layer (central portion of item 8c) is 1.6 or less (as shown at least by fig. 1 and/or as discussed at least in col. 8, lines 3-8).
With respect to claims 5 and 10-12, Sakaizwa et al. further disclose wherein an absolute value (|Ω1−Ω2|) of a difference between a resistance value Ω1 at an axial central part of the end portion coat layer (end portion(s) of item 8c) and a resistance value Ω2 at an axial central part of the coat layer (central portion of item 8c) is 0.7 GΩ or less (as shown at least by fig. 1 and/or as discussed at least in col. 8, lines 3-8)..
With respect to claims 6 and 13-16, Sakaizwa et al. disclose an electrophotographic device, comprising the developing roller according to claim 1 (as shown at least by fig. 2).

Request for Information
	The Examiner respectfully requests the following information: 
An English translation of the Incoming Written Opinion of the International Searching Authority (Japanese version submitted in the present Application on 10/26/21)
A full English translation of the JP 2015-118276 A (cited on 10/26/21 IDS; X reference on International Search Report cited on the 10/26/21 IDS), or identification of a related English publication
A full English translation of the JP 2011-17968 A (cited on 10/26/21 IDS; X reference on International Search Report cited on the 10/26/21 IDS), or identification of a related English publication
A full English translation of the JP 2001-117351 A (cited on 10/26/21 IDS; X reference on International Search Report cited on the 10/26/21 IDS), or identification of a related English publication
A full English translation of the JP 4803771 B1 (cited on 10/26/21 IDS; X reference on International Search Report cited on the 10/26/21 IDS), or identification of a related English publication


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW